Opinion filed March 26, 2009




                                            In The


   Eleventh Court of Appeals
                                         ____________

                                     No. 11-07-00166-CV
                                         __________

                      IN THE INTEREST OF A.T.B., A CHILD


                           On Appeal from the 50th District Court

                                      Baylor County, Texas

                                   Trial Court Cause No. 10098


                            MEMORANDUM OPINION
       Appellant has filed in this court a motion to dismiss her appeal. The motion is granted, and
the appeal is dismissed.


                                                            PER CURIAM
March 26, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.